
	
		II
		112th CONGRESS
		2d Session
		S. 2342
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Tester (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform the National Association of Registered Agents
		  and Brokers, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Association of Registered
			 Agents and Brokers Reform Act of 2012.
		2.Reestablishment
			 of the national association of registered agents and brokers
			(a)In
			 generalSubtitle C of title
			 III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended to read
			 as follows:
				
					CNational
				Association of Registered Agents and Brokers
						321.National
				Association of Registered Agents and Brokers
							(a)EstablishmentThere
				is established the National Association of Registered Agents and Brokers
				(hereafter in this subtitle referred to as the
				Association).
							(b)StatusThe
				Association shall—
								(1)be a nonprofit
				corporation;
								(2)have succession
				until dissolved by an Act of Congress;
								(3)not be an agent
				or instrumentality of the United States Government; and
								(4)except as
				otherwise provided in this subtitle, be subject to, and have all the powers
				conferred upon a nonprofit corporation by the District of Columbia Nonprofit
				Corporation Act (D.C. Code, sec. 29–301.01 et seq.).
								(c)Effective
				dateThe provisions of this subtitle shall take effect upon the
				expiration of the 24-month period beginning on the date of enactment of the
				National Association of Registered Agents and Brokers Reform Act of 2012.
				Notwithstanding such effective date, such persons as are required to establish
				the Association shall take such actions as are necessary to establish the
				operations of the Association by the effective date.
							322.PurposeThe purpose of the Association shall be to
				provide a mechanism through which licensing, continuing education, and other
				nonresident insurance producer qualification requirements and conditions may be
				adopted and applied on a multi-state basis without affecting the laws, rules,
				and regulations, and preserving the rights of a State, pertaining to—
							(1)licensing,
				continuing education, and other qualification requirements of producers who are
				not members of the Association;
							(2)resident or
				nonresident producer appointment requirements;
							(3)supervising and
				disciplining resident and nonresident insurance producers;
							(4)establishing
				licensing fees for resident and nonresident insurance producers so that there
				is no loss of producer licensing revenue to the State; and
							(5)prescribing and
				enforcing laws and regulations regulating the conduct of resident and
				nonresident insurance producers.
							323.Membership
							(a)Eligibility
								(1)In
				generalAny insurance producer licensed in its home State shall,
				subject to paragraphs (2) and (4), be eligible to become a member of the
				Association.
								(2)Ineligibility
				for suspension or revocation of licenseSubject to paragraph (3),
				an insurance producer is not eligible to become a member of the Association if
				a State insurance regulator has suspended or revoked such producer’s insurance
				license in that State.
								(3)Resumption of
				eligibilityParagraph (2) shall cease to apply to any insurance
				producer if—
									(A)the State
				insurance regulator reissues or renews the license of such producer in the
				State in which the license was suspended or revoked, or otherwise terminates or
				vacates the suspension or revocation; or
									(B)the suspension or
				revocation expires or is subsequently overturned by a court of competent
				jurisdiction.
									(4)Criminal
				background record check required
									(A)In
				generalAn insurance producer shall not be eligible to become a
				member of the Association unless the producer has undergone a national criminal
				background record check of the producer's Federal Bureau of Investigation
				identification record that complies with regulations prescribed by the Attorney
				General under subparagraph (L).
									(B)Criminal
				background record check requested by home stateAn insurance
				producer who is licensed in a State and who has undergone a national criminal
				background record check of the producer's Federal Bureau of Investigation
				identification record during the 2-year period preceding the date of submission
				of an application to become a member of the Association, in compliance with
				such requirements as a condition for such licensure, shall be deemed to have
				undergone a national criminal background record check for purposes of
				subparagraph (A).
									(C)Criminal
				background record check requested by association
										(i)In
				generalThe Association shall, upon request by an insurance
				producer licensed in a State, submit identification information obtained from
				such producer, and a request for a national criminal background record check of
				such producer, to the Federal Bureau of Investigation.
										(ii)Bylaws or
				rulesThe board of directors of the Association shall prescribe
				bylaws or rules for obtaining and utilizing identification information and
				criminal history record information, including the establishment of reasonable
				fees required to perform a criminal background record check and appropriate
				safeguards for maintaining confidentiality and security of the
				information.
										(D)Form of
				requestA submission under subparagraph (C)(i) shall include such
				identification information as required by the Attorney General concerning the
				person about whom the record is requested and a statement signed by the person
				authorizing the Association to obtain the information.
									(E)Provision of
				information by attorney generalUpon receiving a submission under
				subparagraph (C)(ii) from the Association, the Attorney General shall search
				all records of the Criminal Justice Information Services Division of the
				Federal Bureau of Investigation that the Attorney General deems appropriate for
				criminal history records corresponding to the identification information
				provided under subparagraph (D) and provide all information contained in such
				records that pertains to the request to the Association.
									(F)Limitation on
				permissible uses of informationThe Association may use
				information provided under subparagraph (E) only—
										(i)for purposes of
				determining compliance with membership criteria established by the Association;
				and/or
										(ii)to disclose to
				State insurance regulators, or Federal or State law enforcement agencies, in
				conformance with applicable law.
										(G)Applicant
				access to criminal history recordsNotwithstanding subparagraph
				(F), a producer shall have the right to obtain from the Association a copy of
				any criminal history record information concerning the producer that is
				provided to the Association under subparagraph (E).
									(H)Penalty for
				improper use or disclosureWhoever knowingly uses any information
				provided under subparagraph (E) for a purpose not authorized in subparagraph
				(F), or discloses any such information to anyone not authorized to receive it,
				shall be fined under title 18, United States Code, imprisoned for not more than
				2 years, or both.
									(I)Reliance on
				informationNeither the Association nor any of its directors,
				officers, or employees shall be liable in any action for using information
				provided under subparagraph (E) as permitted under subparagraph (F) in good
				faith and in reasonable reliance on its accuracy.
									(J)FeesThe
				Attorney General may charge a reasonable fee to defray the expense of
				conducting the search and providing the information under subparagraph (E), and
				any such fee shall be collected and remitted by the Association.
									(K)Rule of
				constructionNothing in this paragraph shall be construed
				as—
										(i)requiring a State
				insurance regulator to perform criminal background checks under this section;
				or
										(ii)limiting any
				other authority that allows access to criminal background records.
										(L)RegulationsThe
				Attorney General shall prescribe regulations to carry out this paragraph, which
				shall include—
										(i)appropriate
				protections for ensuring the confidentiality of information provided under
				subparagraph (E); and
										(ii)procedures
				providing a reasonable opportunity for a producer to contest the accuracy of
				information regarding the producer provided under subparagraph (E).
										(M)Ineligibility
				for membership
										(i)In
				generalThe Association may, under reasonably consistently
				applied standards, deny membership to an insurance producer on the basis of
				criminal history information provided under subparagraph (E), or where the
				insurance producer has been subject to disciplinary action, as described in
				paragraph (2).
										(ii)Rights of
				applicants denied membershipThe Association shall notify any
				producer who is denied membership on the basis of criminal history record
				information provided under subparagraph (E) of the right of the producer
				to—
											(I)obtain a copy of
				all criminal history record information provided to the Association under
				subparagraph (E) with respect to the producer; and
											(II)challenge the
				accuracy and completeness of the information.
											(b)Authority To
				establish membership criteriaThe Association may establish
				membership criteria that bear a reasonable relationship to the purposes for
				which the Association was established.
							(c)Establishment
				of classes and categories of membership
								(1)Classes of
				membershipThe Association may establish separate classes of
				membership, with separate criteria, if the Association reasonably determines
				that performance of different duties requires different levels of education,
				training, experience, or other qualifications.
								(2)Business
				entitiesThe Association shall establish a class of membership
				and membership criteria for business entities. A business entity that applies
				for membership shall be required to designate an individual Association member
				responsible for the business entity’s compliance with Association rules and the
				insurance laws, rules, and regulations of any State in which the business
				entity seeks to do business on the basis of Association membership.
								(3)Categories
									(A)Separate
				categories for producers permittedThe Association may establish
				separate categories of membership for producers and for other persons within
				each class, based on the types of licensing categories that exist under State
				laws.
									(B)Separate
				treatment for depository institutions prohibitedNo special
				categories of membership, and no distinct membership criteria, shall be
				established for members which are depository institutions or for employees,
				agents, or affiliates of depository institutions.
									(d)Membership
				criteria
								(1)In
				generalThe Association may establish criteria for membership
				which shall include standards for personal qualifications, education, training,
				and experience. The Association shall not establish criteria that unfairly
				limit the ability of a small insurance producer to become a member of the
				Association, including imposing discriminatory membership fees.
								(2)QualificationsIn
				establishing criteria under paragraph (1), the Association shall not adopt any
				qualification less protective to the public than that contained in the NAIC
				Producer Licensing Model Act in effect as of the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2012, and shall consider the highest levels
				of insurance producer qualifications established under the licensing laws of
				the States.
								(3)Assistance from
				states
									(A)In
				generalThe Association may request a State to provide assistance
				in investigating and evaluating a prospective member’s eligibility for
				membership in the Association.
									(B)Rule of
				constructionSubparagraph (A) shall not be construed as requiring
				or authorizing any State to adopt new or additional requirements concerning the
				licensing or evaluation of insurance producers.
									(4)Denial of
				membershipThe Association may, based on reasonably consistently
				applied standards, deny membership to any State-licensed insurance producer for
				failure to meet the membership criteria established by the Association.
								(e)Effect of
				membership
								(1)Authority of
				association membersMembership in the Association shall—
									(A)authorize an
				insurance producer to sell, solicit, or negotiate insurance in any State for
				which the member pays the licensing fee set by such State for any line or lines
				of insurance specified in such producer’s home State license, and exercise all
				such incidental powers, as shall be necessary to carry out such activities,
				including claims adjustments and settlement to the extent permissible under
				such State’s laws, risk management, employee benefits advice, retirement
				planning, and any other insurance-related consulting activities;
									(B)be the equivalent
				of a nonresident insurance producer license for purposes of authorizing the
				producer to engage in the activities described in subparagraph (A) in any State
				where the member pays the licensing fee; and
									(C)be the equivalent
				of a nonresident insurance producer license for the purpose of subjecting an
				insurance producer to all laws, regulations, provisions or other action of any
				State concerning revocation, suspension, or other enforcement action related to
				a member’s ability to engage in any activity within the scope of authority
				granted under this subsection and to all State laws, regulations, provisions
				and actions preserved under paragraph (5).
									(2)Violent crime
				control and law enforcement Act of 1994Nothing in this subtitle
				shall be construed to alter, modify, or supercede any requirement established
				by section 1033 of title 18, United States Code.
								(3)Agent for
				remitting feesThe Association shall act as any member’s agent
				for purposes of remitting licensing fees to any State pursuant to paragraph
				(1).
								(4)Regulator
				notification
									(A)In
				generalThe Association shall notify the States and the National
				Association of Insurance Commissioners or its designee when a producer has
				satisfied the membership criteria of this section. The States and the National
				Association of Insurance Commissioners or its designee shall have 10 business
				days after such notification to provide the Association with evidence that the
				producer does not satisfy the criteria for membership for the Association's
				consideration in its final membership determination.
									(B)Ongoing
				disclosures requiredOn an ongoing basis, the Association shall
				disclose to the States and the National Association of Insurance Commissioners
				or its designee the States in which each member is authorized to operate. The
				Association shall immediately notify the States and the National Association of
				Insurance Commissioners or its designee when a member is newly authorized to
				operate in one or more States, or is no longer authorized to operate in one or
				more States on the basis of Association membership.
									(5)Preservation of
				state consumer protection and market conduct regulationNo
				provision of this section shall be construed as altering or affecting the
				applicability or continuing effectiveness of any law, regulation, provision, or
				other action of any State, including any law, regulation, provision, or other
				action that—
									(A)regulates market
				conduct, producer conduct, or unfair trade practices;
									(B)establishes
				consumer protections; or
									(C)requires
				insurance producers to be appointed by a licensed or authorized insurer,
									to the
				extent that such law, regulation, provision, or other action is not
				inconsistent with the provisions of this subtitle related to market entry for
				nonresident insurance producers, and then only to the extent of such
				inconsistency.(f)Biennial
				renewalMembership in the Association shall be renewed on a
				biennial basis.
							(g)Continuing
				education
								(1)In
				generalThe Association shall establish, as a condition of
				membership, continuing education requirements which shall be comparable to the
				continuing education requirements under the licensing laws of a majority of the
				States.
								(2)State
				continuing education requirementsA member may not be required to
				satisfy continuing education requirements imposed under the laws, regulations,
				provisions, or actions of any State other than such member’s home State.
								(3)ReciprocityThe
				Association shall not require a member to satisfy continuing education
				requirements that are equivalent to any continuing education requirements of
				the member’s home State that have been satisfied by the member during the
				applicable licensing period.
								(4)Limitation on
				associationThe Association shall not directly or indirectly
				offer any continuing education courses for insurance producers.
								(h)Probation,
				suspension and revocation
								(1)Disciplinary
				actionThe Association may place an insurance producer that is a
				member of the Association on probation or suspend or revoke such producer's
				membership in the Association, or assess monetary fines or penalties, as the
				Association determines to be appropriate, if—
									(A)the producer
				fails to meet the applicable membership criteria or other rules of the
				Association;
									(B)the producer has
				been subject to disciplinary action pursuant to a final adjudicatory proceeding
				under the jurisdiction of a State insurance regulator;
									(C)an insurance
				license held by the producer has been suspended or revoked by a State insurance
				regulator; or
									(D)the producer has
				been convicted of a crime that would have resulted in the denial of membership
				pursuant to subsection (a)(4)(M)(i) at the time of application and the
				Association has received a copy of the final disposition from a court of
				competent jurisdiction.
									(2)Violations of
				association rulesThe Association shall have the power to
				investigate alleged violations of Association rules.
								(3)ReportingThe
				Association shall immediately notify the NAIC or its designee when a producer’s
				membership has been placed on probation or has been suspended, revoked, or
				otherwise terminated, or when the Association has assessed monetary fines or
				penalties.
								(i)Consumer
				complaints
								(1)In
				generalThe Association shall—
									(A)refer any
				complaint against a member of the Association from a consumer relating to
				alleged misconduct or violations of State insurance laws to the State insurance
				regulator where the consumer resides and, when appropriate, to any additional
				State insurance regulator, as determined by rules adopted by the Association;
				and
									(B)make any related
				records and information available to the NAIC or its designee and to each State
				insurance regulator to whom the complaint is forwarded.
									(2)Telephone and
				other accessThe Association shall maintain a toll-free number
				for purposes of this subsection and, as practicable, other alternative means of
				communication with consumers, such as an Internet webpage.
								(3)Final
				disposition of investigationState insurance regulators shall
				provide the Association with information regarding the final disposition of a
				complaint referred pursuant to paragraph (1)(A), but nothing shall be construed
				to compel a State to release confidential investigation reports or other
				information protected by State law to the Association.
								(j)Information
				sharingThe Association may share documents, materials, or other
				information, including confidential and privileged documents, with a State,
				Federal, or international regulatory agency or enforcement authority, or with
				the NAIC, provided that the recipient has the authority and agrees to maintain
				the confidentiality or privileged status of the document, material, or other
				information.
							324.Board of
				directors
							(a)EstablishmentThere
				is established the board of directors of the Association (hereafter in this
				subtitle referred to as the Board), which shall have authority
				to govern and supervise all activities of the Association.
							(b)PowersThe
				Board shall have such of the Association’s powers and authority as may be
				specified in the bylaws of the Association.
							(c)Composition
								(1)In
				generalThe Board shall consist of 13 members who shall be
				appointed by the President, by and with the advice and consent of the Senate,
				of whom—
									(A)8 shall be State
				insurance commissioners appointed in the manner provided in paragraph
				(2);
									(B)2 shall be
				representatives of property and casualty insurance producers;
									(C)1 shall be a
				representative of life or health insurance producers;
									(D)1 shall be a
				representative of property and casualty insurers; and
									(E)1 shall be a
				representative of life or health insurers.
									(2)State insurance
				regulator representatives
									(A)Before making any
				appointments pursuant to subparagraph (A) of paragraph (1), the President shall
				request a list of recommended candidates from the NAIC, which shall not be
				binding on the President. If the NAIC fails to submit a list of recommendations
				within 15 business days of the request, the President may make the requisite
				appointments without considering the views of the NAIC.
									(B)Not more than 4
				members appointed to membership on the Board pursuant to subparagraph (A) of
				paragraph (1) shall belong to the same political party.
									(C)If fewer than 8
				State insurance commissioners accept appointment to the Board, the President
				may appoint the remaining State insurance commissioner members of the Board
				from among individuals who are former State insurance commissioners, provided
				that any former insurance commissioner so appointed shall not be employed by or
				have a present direct or indirect financial interest in any insurer, insurance
				producer, or other entity in the insurance industry other than direct or
				indirect ownership of, or beneficial interest in, an insurance policy or
				annuity contract written or sold by an insurer.
									(3)Private sector
				representativesIn making any appointments pursuant to
				subparagraphs (B) through (E) of paragraph (1), the President may seek
				recommendations for candidates from national trade associations representing
				the category of individuals described, which shall not be binding on the
				President.
								(4)State insurance
				commissioner definedFor purposes of this subsection, the term
				State insurance commissioner means a person who serves in the
				position in State government, or on the board, commission, or other body that
				is the principal insurance regulatory authority for the State.
								(d)Terms
								(1)In
				generalThe term of each Board member shall be for 2 years,
				except that—
									(A)the term
				of—
										(i)4
				of the State insurance commissioner members of the Board initially appointed
				under subparagraph (A) of paragraph (1);
										(ii)1 of the
				property and casualty insurance producer members of the Board initially
				appointed under subparagraph (B) of paragraph (1); and
										(iii)1 of the
				insurer representative members of the Board initially appointed under
				subparagraphs (D) and (E) of paragraph (1),
										shall
				be 1 year, as designated by the President at the time of the nomination of such
				members;(B)a member of the
				Board may continue to serve after the expiration of the term to which such
				member was appointed until a successor is qualified; and
									(C)any member of the
				Board appointed to fill a vacancy occurring before the expiration of the term
				for which the member’s predecessor was appointed shall be appointed only for
				the remainder of that term.
									(2)Successive
				termsBoard members may be reappointed to successive
				terms.
								(e)Initial
				appointmentsThe appointment of initial Board members shall be
				made no later than 90 days after the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2012.
							(f)Meetings
								(1)In
				generalThe Board shall meet at the call of the chairperson, as
				requested in writing to the chairperson by at least 5 members of the Board, or
				as otherwise provided by the bylaws of the Association.
								(2)Quorum
				requiredA majority of directors shall constitute a
				quorum.
								(3)VotingDecisions
				of the Board shall require the approval of a majority of all directors present
				at a meeting, a quorum being present.
								(4)Initial
				meetingThe Board shall hold its first meeting not later than 45
				days after the date on which all initial members of the Board have been
				appointed.
								(g)Restriction on
				confidential informationMembers of the Board appointed pursuant
				to paragraph (3) of subsection (c) shall not have access to confidential
				information received by the Association in connection with complaints,
				investigations, or disciplinary proceedings involving insurance
				producers.
							(h)Ethics and
				conflicts of interestThe Board shall issue and enforce an
				ethical conduct code to address permissible and prohibited activities of Board
				members and Association officers, employees, agents, or consultants. The code
				shall, at a minimum, include provisions that prohibit any Board member or
				Association officer, employee, agent or consultant from—
								(1)engaging in
				unethical conduct in the course of performing Association duties;
								(2)participating in
				the making or influencing the making of any Association decision, the outcome
				of which he or she knows or had reason to know would have a reasonably
				foreseeable material financial effect, distinguishable from its effect on the
				publicly generally, on the person or a member of his or her immediate
				family;
								(3)accepting any
				gift from any person or entity other than the Association that is given because
				of the position held by the person in the Association;
								(4)making political
				contributions to any person or entity on behalf of the Association; and
								(5)lobbying or
				paying someone to lobby on behalf of the Association.
								325.Officers
							(a)PositionsThe
				officers of the Association shall consist of a chairperson and a vice
				chairperson of the Board, an executive director, secretary, and treasurer of
				the Association, and such other officers and assistant officers as may be
				deemed necessary.
							(b)Manner of
				selectionEach officer of the Board and the Association shall be
				elected or appointed at such time, in such manner, and for such terms as may be
				prescribed in the bylaws of the Association.
							326.Bylaws, rules,
				and disciplinary action
							(a)Adoption and
				amendment of bylaws and rules
								(1)Copy required
				to be filedThe board of directors of the Association shall
				submit to the President and the NAIC any proposed bylaw or rules of the
				Association or any proposed amendment to the bylaws or rules, accompanied by a
				concise general statement of the basis and purpose of such proposal. Rules
				shall be promulgated in accordance with the Federal Administrative Procedure
				Act.
								(2)Effective
				dateAny proposed bylaw or rule or proposed amendment to the
				bylaws or rules shall take effect, after notice published in the Federal
				Register and opportunity for comment, upon such date as the Association may
				designate, unless suspended under subsection (c) of section 330.
								(b)Disciplinary
				action by the association
								(1)Specification
				of chargesIn any proceeding to determine whether membership
				shall be denied, suspended, revoked, or not renewed or to determine whether a
				member of the Association should be placed on probation (in this section
				referred to as a disciplinary action) or whether to assess fines
				or monetary penalties, the Association shall bring specific charges, notify
				such member of such charges, give the member an opportunity to defend against
				the charges, and keep a record.
								(2)Supporting
				statementA determination to take disciplinary action shall be
				supported by a statement setting forth—
									(A)any act or
				practice in which such member has been found to have been engaged;
									(B)the specific
				provision of this subtitle, the rules or regulations under this subtitle, or
				the rules of the Association which any such act or practice is deemed to
				violate; and
									(C)the sanction
				imposed and the reason for such sanction.
									(3)Ineligibility
				of private sector representativesMembers of the Board appointed
				pursuant to section 324(c)(3) shall not participate in any disciplinary action,
				and shall not have access to confidential information concerning such
				actions.
								327.PowersIn addition to all the powers conferred upon
				a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
				the Association shall have the following powers:
							(1)To establish and
				collect such membership fees as the Association finds necessary to impose to
				cover the costs of its operations.
							(2)To adopt, amend,
				and repeal bylaws and rules governing the conduct of Association business and
				performance of its duties.
							(3)To establish
				procedures for providing notice and opportunity for comment pursuant to section
				326(a).
							(4)To enter into and
				perform such agreements as necessary to carry out its duties.
							(5)To hire
				employees, professionals or specialists, and elect or appoint officers, and to
				fix their compensation, define their duties and give them appropriate authority
				to carry out the purposes of this subtitle, and determine their qualification;
				and to establish the Association’s personnel policies and programs relating to,
				among other things, conflicts of interest, rates of compensation, and
				qualifications of personnel.
							(6)To borrow
				money.
							(7)To secure funding
				for such amounts as the Association determines to be necessary and appropriate
				to organize and begin operations of the Association, which shall be treated as
				loans to be repaid by the Association with interest at market rate, except that
				the Board shall not secure funding from an insurer, insurance producer, or
				insurance association, but may secure funding from the NAIC.
							328.Report by
				Association
							(a)In
				generalAs soon as practicable after the close of each fiscal
				year, the Association shall submit to the President and the NAIC a written
				report regarding the conduct of its business, and the exercise of the other
				rights and powers granted by this subtitle, during such fiscal year.
							(b)Financial
				statementsEach report submitted under subsection (a) with
				respect to any fiscal year shall include financial statements setting forth the
				financial position of the Association at the end of such fiscal year and the
				results of its operations (including the source and application of its funds)
				for such fiscal year.
							329.Liability of
				the Association and the directors, officers, and employees of the
				Association
							(a)In
				generalThe Association shall not be deemed to be an insurer or
				insurance producer within the meaning of any State law, rule, regulation, or
				order regulating or taxing insurers, insurance producers, or other entities
				engaged in the business of insurance, including provisions imposing premium
				taxes, regulating insurer solvency or financial condition, establishing
				guaranty funds and levying assessments, or requiring claims settlement
				practices.
							(b)Liability of
				directors, officers, and employeesNo director, officer, or
				employee of the Association shall be personally liable to any person for any
				action taken or omitted in good faith in any matter within the scope of their
				responsibilities in connection with the Association.
							330.Presidential
				oversight
							(a)Removal of
				boardIf the President determines that the Association is acting
				in a manner contrary to the interests of the public or the purposes of this
				subtitle or has failed to perform its duties under this subtitle, the President
				may remove the entire existing Board for the remainder of the term to which the
				members of the Board were appointed and appoint, in accordance with section 324
				and with the advice and consent of the Senate, new members to fill the
				vacancies on the Board for the remainder of such terms.
							(b)Removal of
				board memberThe President may remove a member of the Board only
				for neglect of duty or malfeasance in office.
							(c)Suspension of
				rules or actionsFollowing notice to the Board, the President, or
				a person designated by the President for such purpose, may suspend the
				effectiveness of any rule, or prohibit any action, of the Association which the
				President or the designee determines is contrary to the purposes of this
				subtitle.
							331.Relationship
				to State law
							(a)Preemption of
				state lawsState laws, regulations, provisions, or other actions
				purporting to regulate insurance producers shall be preempted to the extent
				provided in subsection (b).
							(b)Prohibited
				actions
								(1)In
				generalNo State shall—
									(A)impede the
				activities of, take any action against, or apply any provision of law or
				regulation arbitrarily or discriminatorily to, any insurance producer because
				that insurance producer or any affiliate plans to become, has applied to
				become, or is a member of the Association;
									(B)impose any
				requirement upon a member of the Association that it pay fees different from
				those required to be paid to that State were it not a member of the
				Association; or
									(C)impose any
				continuing education requirements on any nonresident insurance producer that is
				a member of the Association.
									(2)States other
				than a home StateNo State, other than a member’s home State,
				shall—
									(A)impose any
				licensing, personal or corporate qualifications, education, training,
				experience, residency, continuing education, or bonding requirement upon a
				member of the Association that is different from the criteria for membership in
				the Association or renewal of such membership;
									(B)impose any
				requirement upon a member of the Association that it be licensed, registered,
				or otherwise qualified to do business or remain in good standing in such State,
				including any requirement that such insurance producer register as a foreign
				company with the secretary of state or equivalent State official;
									(C)require that a
				member of the Association submit to a criminal history record check as a
				condition of doing business in such State; or
									(D)impose any
				licensing, registration, or appointment requirements upon a member of the
				Association, or require a member of the Association to be authorized to operate
				as an insurance producer, in order to sell, solicit, or negotiate insurance for
				commercial property and casualty risks to an insured with risks located in more
				than one State, if such member is licensed or otherwise authorized to operate
				in the State where the insured maintains its principal place of business and
				the contract of insurance insures risks located in that State.
									(3)Preservation of
				State disciplinary authorityNothing in this section may be
				construed to prohibit a State from investigating and taking appropriate
				disciplinary action, including suspension or revocation of a producer's
				authority to do business in a State, in accordance with such State's law and
				that is not inconsistent with the provisions of this section, against a member
				of the Association as a result of a complaint or for any alleged activity,
				regardless of whether such activity occurred before or after the producer
				commenced doing business in that State pursuant to Association
				membership.
								332.Coordination
				with other regulators
							(a)Coordination
				with State insurance regulatorsThe Association may—
								(1)establish a
				central clearinghouse, or utilize the NAIC or any other appropriate entity as a
				central clearinghouse, through which members of the Association may pursuant to
				section 323(e) disclose their intent to operate in 1 or more States and pay the
				licensing fees to the appropriate States; and
								(2)establish a
				national database for the collection of regulatory information concerning the
				activities of insurance producers or contract with the NAIC or any other entity
				to utilize such a database.
								(b)Coordination
				with the financial industry regulatory authorityThe Association
				shall coordinate with the Financial Industry Regulatory Authority in order to
				ease any administrative burdens that fall on persons that are members of both
				associations, consistent with the requirements of this subtitle and the Federal
				securities laws.
							333.Right of
				action
							(a)Right of
				actionAny person aggrieved by a decision or action of the
				Association may, after reasonably exhausting available avenues for resolution
				within the Association, commence a civil action in an appropriate United States
				district court, and obtain all appropriate relief.
							(b)Association
				interpretationsIn any such action, the court shall give
				appropriate weight to the Association’s interpretation of its bylaws and this
				subtitle.
							334.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Business
				entityThe term business entity means a corporation,
				association, partnership, limited liability company, limited liability
				partnership, or other legal entity.
							(2)Home
				stateThe term home State means the State in which
				the insurance producer maintains its principal place of residence or business
				and is licensed to act as an insurance producer.
							(3)InsuranceThe
				term insurance means any product, other than title insurance or
				bail bonds, defined or regulated as insurance by the appropriate State
				insurance regulatory authority.
							(4)Insurance
				producerThe term insurance producer means any
				insurance agent or broker, excess or surplus lines broker or agent, insurance
				consultant, limited insurance representative, and any other individual or
				entity that sells, solicits, or negotiates policies of insurance or offers
				advice, counsel, opinions or services related to insurance.
							(5)Principal place
				of businessThe term principal place of business
				means the State in which an insurance producer maintains the headquarters of
				the producer and, in the case of a business entity, where the entity's
				high-level officers direct, control, and coordinate the business activities of
				the entity.
							(6)Principal place
				of residenceThe term principal place of residence
				means the State in which an insurance producer resides for the greatest number
				of days during a calendar year.
							(7)StateThe
				term State includes any State, the District of Columbia, any
				territory of the United States, and Puerto Rico, Guam, American Samoa, the
				Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern
				Mariana Islands.
							(8)State
				law
								(A)In
				generalThe term State law includes all laws,
				decisions, rules, regulations, or other State action having the effect of law,
				of any State.
								(B)Laws applicable
				in the district of columbiaA law of the United States applicable
				only to or within the District of Columbia shall be treated as a State law
				rather than a law of the United
				States.
								.
			(b)Clerical
			 amendmentThe table of contents for the Gramm-Leach-Bliley Act is
			 amended by striking the items relating to subtitle C of title III and inserting
			 the following new items:
				
					
						Subtitle C—National Association of Registered Agents and
				Brokers
						Sec. 321. National Association of Registered Agents and
				Brokers.
						Sec. 322. Purpose.
						Sec. 323. Membership.
						Sec. 324. Board of directors.
						Sec. 325. Officers.
						Sec. 326. Bylaws, rules, and disciplinary action.
						Sec. 327. Powers.
						Sec. 328. Report by Association.
						Sec. 329. Liability of the Association and the directors,
				officers, and employees of the Association.
						Sec. 330. Presidential oversight.
						Sec. 331. Relationship to State law.
						Sec. 332. Coordination with other regulators.
						Sec. 333. Right of action.
						Sec. 334.
				Definitions.
					
					.
			
